Case 2:18-cv-00144-HYJ-MV ECF No. 73, PageID.490 Filed 01/25/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

 DONNELL WILLIAMS #225280,

        Plaintiff,
                                                               Case No. 2:18-cv-144
 v.
                                                               Hon. Hala Y. Jarbou
 UNKNOWN BELANGER, et al.,

        Defendants.
 ____________________________/

                                            ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant filed a

motion for summary judgment (ECF No. 61). Plaintiff also filed a motion for summary judgment

(ECF No. 59). The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on January 4, 2021, recommending that this Court grant Defendant Sgt.

Belanger’s motion, deny Plaintiff’s motion, and enter judgment in favor of Defendant. The Report

and Recommendation was duly served on the parties. No objections have been filed. See 28

U.S.C. § 636(b)(1). Accordingly:

       IT IS ORDERED that the Report and Recommendation (ECF No. 71) is APPROVED

and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant Sgt. Belanger’s Motion for Summary

Judgment (ECF No. 61) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment (ECF No.

59) is DENIED.
Case 2:18-cv-00144-HYJ-MV ECF No. 73, PageID.491 Filed 01/25/21 Page 2 of 2




       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



 Dated:     January 25, 2021                        /s/ Hala Y. Jarbou
                                                   HALA Y. JARBOU
                                                   UNITED STATES DISTRICT JUDGE




                                               2
